DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 957-975 are pending. Claims 1-956 have been canceled.

Claim Objections
Claims 960, 968, 971, and 974 are objected to because of the following informalities:  
The limitation “polymethylmethacrulate” in claim 960 should be corrected to read “polymethylmethacrylate”.
The limitation “the cross-linker comprising” in claim 968 should be corrected to read “the cross-linker comprises”.
The limitation “acrylate cross-linker comprises multiple reactive acrylate groups” in claim 968 should be corrected to read “acrylate cross-linker comprising multiple reactive acrylate groups”.
The limitation “separator of claim 957 direct contact” in claim 971 should be corrected to read “separator of claim 957 in direct contact”.
The limitation “separator comprise” in the 10th choice for the separator in claim 974 should be corrected to read “separator comprises”.
The limitation “materialcomprises” in the 11th choice for the separator in claim 974 should be corrected to read “material comprises”.
The limitation “separator comprise” in the 13th choice for the separator in claim 974 should be corrected to read “separator comprises”.
th and the 27th choices for the separator in claim 974 should be corrected to read “25 microns”.
The limitations “heat-resisitant particles” in the 20th-22nd choices for the separator in claim 974 should be corrected to read “heat-resistant particles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 961-966, 968, 974, and 975 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 961 recites the broad recitation “polyolefinic membrane”, and the claim also recites “polyethylene membrane” which is the narrower statement of the range/limitation.

Claim 964 recites the broad recitation “m can be an integer between 1 and 10”, and the claim also recites “preferably between 2 and 4” which is the narrower statement of the range/limitation.
Claim 964 recites the broad recitation “0≤l:n≤10”, and the claim also recites ““0≤l:n≤1” which is the narrower statement of the range/limitation.
Claim 964 recites the broad recitation “X is an epoxide or an alkyl amine”, and the claim also recites “wherein in some embodiments, X may be an epoxide” which is the narrower statement of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 962 recites the limitation "the solvent" in claim 957.  There is insufficient antecedent basis for this limitation in the claim.
Claim 964 recites the limitation "the polymeric coating" in claim 957.  There is insufficient antecedent basis for this limitation in the claim.
Claim 963 recites the limitation “the homopolymer or copolymer derived from a lactam may be at least one selected from the group consisting of poly(vinylpyrrolidone)(PVP), polyvinylcaprolactam(PVCap), and polyvinyl-valerolactam”.
The scope of the claim is unclear because it is not clear if the claim requires the homopolymer or copolymer derived from a lactam to be at least one selected from the 
For the examination on the merits it is considered that claim 983 recites “the homopolymer or copolymer derived from a lactam is at least one selected from the group consisting of poly(vinylpyrrolidone)(PVP), polyvinylcaprolactam(PVCap), and polyvinyl-valerolactam”
Claim 964 recites “R1, R2, R3, and R4 can be alkyl or aromatic substituents and R5 can be alkyl, aryl, or fused ring”. It is not clear if these groups are required or only preferred.
For the examination on the merits it is considered that claim 964 recites “R1, R2, R3, and R4 are independently alkyl or aromatic substituents and R5 is an alkyl, aryl, or fused ring”.
Claim 964 recites a polylactam of formula (1) and further recites that preferred polylactams can be homopolymers or copolymer with specific repeating units X. It is not clear if the recited units X are required for formula (1), or are only preferred repeating units.
Claim 964 recites “the catalyst may comprise an alkyl amine or epoxide”. It is not clear if the recited catalysts are required or are only preferred catalysts.
For the examination on the merits it is considered that claim 964 recites “the catalyst comprises an alkyl amine or epoxide”.
Claim 966 recites the limitation “the organic material is at least one selected from the group consisting of a polyimide resin, a melamine resin, a phenol resin, a 
However, carbon black is considered an inorganic pigment/compound. 
Graphite is a crystalline allotrope of carbon (C) and it is not an organic compound.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 966.
Claim 968 recites the limitation “the cross-linker may be an epoxy cross-linker comprising multiple reactive epoxy groups or the cross-linker may be an acrylate cross-linker comprises multiple reactive acrylate groups”. It is not clear if these cross-linkers are required, or are only preferred cross-linkers.
For the examination on the merits it is considered that claim 968 recites “the cross-linker is an epoxy cross-linker comprising multiple reactive epoxy groups or the cross-linker is an acrylate cross-linker comprises multiple reactive acrylate groups”
Claims 974 and 975 recite the limitation “heat-resistant particles selected from the group consisting of SiO2, Al2O3, CaCO3, TiO2, SiS2, SiPO4 and the like”. The meaning of the limitation “and the like” is not clear, so the scope of the claims 974 and 975 is not clear.
For the examination on the merits it is considered that claims 974 and 975 recite “heat-resistant particles selected from the group consisting of SiO2, Al2O3, CaCO3, TiO2, SiS2, and SiPO4”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 957, 962-964, and 966-972 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 9, 10, 12-14, and 20-23 of copending Application No. 16/318,405 (US 2020/0335759). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same separator, the same secondary lithium ion battery, and the same vehicle or device.
The copending Application No. 16/318,405 claims a coating composition comprising a polymeric binder comprising as solvent water, an aqueous solvent or a non-aqueous solvent, heat-resistant particles, wherein the polymeric binder comprises a polylactam of Formula (1):

    PNG
    media_image1.png
    178
    165
    media_image1.png
    Greyscale

1-R4 can be alkyl or aromatic substituents, and R5 can be an alkyl, aryl or fused ring, m is an integer between 1 and 10, the ratio l to n is 0≤l:n≤10, wherein the polylactam can be a hompolymer or a co-polymer wherein X can be derived from vinyl, a substituted or unsubstitited alkyl vinyl, vinyl alcohol, vinyl acetate, acrylic acid, alkyl acrylate, acrylonitrile, maleic anhydride, maleic imide, styrene, polyvinylpyrrolidone (PVP), polyvinylvalerolactam, polyvinylcaprolactam (PVCap), polyamide or polyimide (claim 4).
The copending Application No. 16/318,405 further claims that the coating composition may comprise a crosslinker (claim 4).
The copending Application No. 16/318,405 further claims a separator comprising a porous substrate and a coating layer formed on at least one surface of the porous substrate, wherein the coating layer comprises the coating composition and the coating layer further comprises another different coating layer (claim 20).
The separator in claims 4 and 20 of the copending Application No. 16/318,405 is equivalent to the separator in claims 957, 962-964, and 969 of the instant application.
The copending Application No. 16/318,405 further claims that the heat-resistant particles comprise an organic material or a mixture of an organic material and an inorganic material (claim 9), same as in claim 966 of the instant application.
The copending Application No. 16/318,405 further claims that the ratio of heat-resist particles to binder in the coating composition is 50:50 to 99:1 (claim 10), same as in claim 967 of the instant application.
The copending Application No. 16/318,405 further claims that the crosslinker may be an epoxy crosslinker with multiple reactive epoxy groups or am acrylate 
The copending Application No. 16/318,405 further claims a secondary lithium ion battery comprising the separator, and a vehicle or device including the battery (claims 21 and 23), same as in claims 970 and 972 of the instant application.
The copending Application No. 16/318,405 further claims a separator in direct contact with an electrode for a secondary lithium ion battery (claim 22), same as in claim 971 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 957-959, 961, 962, 967, 968, 970-972, and 974 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent 8,372,475).
With regard to claim 957, 959, and 968, Kim et al. teach a ceramic-coated separator comprising a porous polyethylene membrane substrate and, on both sides of the substrate, coatings made from a composition comprising a polymer binder, Al2O3 particles, and a mixture of pentaerythritol triacrylate and pentaerythritol tetraacrylate as a curing agent (Example 1 in column 8).
2O3 particles meet the limitations of claim 957 for heat-resistant particles, and the limitations of claim 959.
 	Pentaerythritol triacrylate and pentaerythritol tetraacrylate meet the limitation of claim 957 for a cross-linker, and the limitations of claim 968 for cross-linkers which are acrylate cross-linkers comprising multiple reactive acrylate groups.
The limitation “for a high energy rechargeable lithium battery” in claim 957 is merely an intended use and adds no patentable weight to the claim.
	Therefore, the separator in Example 1 of Kim et al. anticipates the separators in claims 957, 959, and 968 of the instant application.
	With regard to claim 958, the coating composition in Example 1 comprises 43wt% of the polymeric binder and 43wt% of the Al2O3 particles. These amounts are within the claimed ranges.
With regard to claim 961, the porous polyethylene membrane substrate of Kim et al. meets the claims limitations.
With regard to claim 962, Kim et al. teach that the polymeric binder is dissolved in water to form a polymer solution (column 8, lines 47-49).
	With regard to claim 967, the ratio of Al2O3 particles to polymer binder in the coating composition of Example 1 is 50:50. This value is within the claimed range.
	With regard to claims 970-972, Kim et al. teach a lithium secondary battery comprising a positive electrode, the ceramic-coated separator on the positive electrode, and a negative electrode (Test Example 4 in column 13).
Kim et al. further teach that a lithium secondary battery may be used in a hybrid electric vehicle or portable electronic devices (column 1, lines 35-41).
2O3 particles with a particle size of 2-4nm (0.002-0.004m), and a mixture of pentaerythritol triacrylate and pentaerythritol tetraacrylate as a curing agent (Example 1 in columns 8-9).
The coating has a thickness of 2.5m (Example 1 in columns 8-9).
Pentaerythritol triacrylate and pentaerythritol tetraacrylate meet the limitation of claim 974 for a cross-linker (see definition on pages 17-18 the specification of the instant application).
The coating of Kim et al. includes the same components as the ceramic composite layer of the instant application. Absent a record to the contrary, it would be expected that the coating of Kim et al. is adapted to at least block dendrite growth after repetitive charge-discharge cycling and to prevent electronic shorting throughout repetitive charge-discharge cycling throughout the cycle life of the rechargeable battery.
The porous polyethylene membrane substrate of Kim et al. is the same as the polyolefinic membrane of polyethylene of the instant application. Absent a record to the contrary, it would be expected that the porous polyethylene membrane substrate of Kim et al. is adapted to shut down and block ionic flow between the anode and the cathode.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
Therefore, the separator in Example 1 of Kim et al. meets the limitations for:

    PNG
    media_image2.png
    358
    661
    media_image2.png
    Greyscale
.

Claims 957, 959-963, 965, 970, and 971 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Take et al. (US Patent 8,592,072).
With regard to claims 957 and 959, Take et al. teach a mixed solution comprising a copolymer, silica particles, and a crosslinking agent. The solution is applied to a surface of a porous polyethylene resin film as a substrate to obtain a separator (Example 1 in columns 12 and 13).
The copolymer meets the limitations of claim 957 for a polymeric binder.
The silica (SiO2) particles meet the limitations of claim 957 for heat-resistant particles, and the limitations of claim 959.
The limitation “for a high energy rechargeable lithium battery” in claim 957 is merely an intended use and adds no patentable weight to the claim.
Therefore, the separator in Example 1 of Take et al. is equivalent to the separators in claims 957 and 959.

With regard to claim 961, the porous polyethylene resin film as a substrate of Take et al. meets the claim limitations.
With regard to claim 962, Take et al. teach that the polymer is dissolved in ethyl acetate (column 12, lines 32-34). Ethyl acetate is a nonaqueous solvent.
With regard to claims 963 and 965, the polymer in Example 1 of Take et al. is an acrylic resin (column 12, lines 16-17).
With regard to claims 970 and 971, Take et al. teach a lithium ion secondary battery comprising a separator placed on the negative electrode sheet (column 13, lines 59-62).

Claims 957, 959-962, 968, 970, and 971 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2017/0301903).
With regard to claims 957, 959, 960, and 968, Choi et al. teach a porous heat-resistant layer composition comprising alumina particles, PVDF binder, and ethoxylated pentaerythritol tetraacrylate (Example 1 in par.0097-0099). The composition was coated on the polyethylene fabric to form a separator (par.0100).
The alumina (Al2O3) particles meet the limitations of claim 957 for “heat-resistant particles”, and the limitations of claim 959.
The PVDF binder meets the limitations of claim 957 for a “polymeric binder”, and the limitations of claim 960.
Ethoxylated pentaerythritol tetraacrylate is represented by the formula:

    PNG
    media_image3.png
    244
    367
    media_image3.png
    Greyscale
, wherein R is H, as evidenced in the attached “Alkoxylated pentaerythritol tetraacrylate”, and it meets the limitations of claim 957 for a cross-linker, and the limitations of claim 968 for an acrylate cross-linker comprising four reactive acrylate groups.
The limitation “for a high energy rechargeable lithium battery” in claim 957 is merely an intended use and adds no patentable weight to the claim.
Therefore, the separator in Example 1 of Choi et al. anticipates the separator in claims 957, 959,960, and 968 of the instant application.
With regard to claim 961, the polyethylene fabric of Choi et al. meets the claim limitations.
With regard to claims 962, Choi et al. teach that the binder is dissolved in a mixture of acetone and dimethyl acetate (par.0098). These solvents meet the limitations for a non-aqueous solvent.
With regard to claims 970 and 971, Choi et al. teach a lithium rechargeable battery comprising the separator interposed between the anode and the cathode (par.0073).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 973 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 8,372,475).
With regard to claim 973, Kim et al. teach the separator of claim 957 (see paragraph 9 above). Kim et al. further teach a lithium secondary battery comprising a negative electrode comprising graphite, a positive electrode, the separator placed between the positive and the negative electrode, and an electrolyte (Test Example 4 in column 13).
The anode of Kim et al. does not meet the limitations of claim 973.
However, Kim et al. teach that the negative electrode of the lithium secondary battery may be also lithium metal and a lithium alloy (column 8, lines 23-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use lithium metal or lithium alloy as the negative electrode active material in the lithium secondary battery of Kim et al.

Claims 966 and 969 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 8,372,475) in view of Park et al. (US 2014/0272532).

Park et al. teach a separator comprising a porous substrate and a coating layer positioned on one or both sides of the porous substrate, wherein the coating layer may include a binder polymer and a combination of organic and inorganic particles (abstract). The combination of organic and inorganic particles may provide the separator with appropriate strength and heat resistance and improves the safety of the battery (par.0087).
Park et al. further teach that the inorganic particles may be Al2O3 (par.0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include organic particles in the coating of Kim et al., in order to improve the strength and heat resistance of the separator.
Park et al. further teach that the organic particles may be polyimide-based particles (par.0068).
With regard to claim 969, Kim et al. teach the separator of claim 957 (see paragraph 9 above), but fail to teach that the coating layer comprises a different layer coated thereon.
Park et al. teach a separator comprising a porous substrate and a coating layer positioned on one or both sides of the porous substrate, wherein the coating layer may include a binder polymer and a combination of organic and inorganic particles (abstract). The separator may further comprise an adhesion layer on the coating layer in order to improve the adhesion to an electrode (par.0130-131).
.

Claims 963, 965, and 973 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0301903).
With regard to claims 963 and 965, Choi et al. teach the separator of claim 957 (see paragraph 11 above). PVDF is used as binder in the separator of Example 1 (par.0098), but PVDF does not meet the claim limitations.
However, Choi et al. further teach that polyvinyl pyrrolidone or carboxymethyl cellulose may also be used as binder for the porous heat-resistant layer (par.0010).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyvinyl pyrrolidone or carboxymethyl cellulose as binder for the porous heat-resistant layer of the separator of Choi et al.
Polyvinyl pyrrolidone is a polylactam/ homopolymer of a lactam in claims 963.
Carboxymethyl cellulose meets the limitations of claims 963 and 965.
With regard to claim 973, Choi et al. teach a lithium rechargeable battery comprising the separator interposed between the negative electrode and the positive electrode. The battery further comprises an electrolyte (par.0073).
The negative electrode comprises a negative electrode active material, such as lithium metal or a lithium metal alloy (par.0083).
Choi et al. do not specifically teach the battery in claim 973.
.

Claim 964 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0301903) as applied to claim 963 above, and further in view of Jeon (US 2016/0204409).
With regard to claim 964, Choi et al. teach the separator of claim 963 (see paragraph 15 above). Choi et al. teach that the polymer in the porous heat-resistant layer may be polyvinylpyrrolidone (par.0010 and par.0019), but polyvinylpyrrolidone does not meet the limitations of claim 964.
Jeon teaches a microporous membrane comprising a coating comprising a polylactam polymer and inorganic particles formed in a surface of a microporous polyolefin separator membrane (par.0028). The polylactam is represented by the formula (1):

    PNG
    media_image4.png
    148
    127
    media_image4.png
    Greyscale
wherein R1-R4 may be alkyl or aromatic substituents and R5 may be any alkyl, aromatic, or fused ring, and X may be a vinyl, alkyl vinyl, vinyl alcohol, 
A specific example of polylactam is polyvinylpyrrolidone (par.0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a polylactam of formula (1) in the porous heat-resistant layer of Choi et al.

Claim 975 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Patent 6,432,586) in view of Zhang et al. (US 2016/0164060).
With regard to claim 975, Zhang (‘586) teaches a separator including a ceramic composite layer and a polymeric microporous layer. The ceramic layer is adapted to block dendrite growth and to prevent electronic shorting, and the polymeric layer is adapted to block ionic flow between an anode and a cathode (abstract).
Zhang (‘586) teaches that the ceramic composite layer comprises 20-95wt% of ceramic particles and 5-80wt% of a matrix material, wherein the matrix material may be polyethylene oxide (PEO) or polytetrafluoroethylene (PTFE), (column 3, lines 25-40, claims 2 and 4).The ceramic particles  may be SiO2, Al2O3, CaCO3, TiO2, SiS2, or SiPO4 (column 3, lines 52-55 and claim 3).
The polymeric microporous layer has a porosity of 20-80%, average pore size of 0.02-2 microns, and a Gurley number of 15-150 seconds (column 3, line 64-column 4, line 2).
Zhang (‘586) fails to teach that the ceramic composite layer comprises one of the claimed additives.

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include an adhesion promoter and/or thickener in the ceramic composite layer of Zhang (‘586), in order to improve the properties of the layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANCA EOFF/           Primary Examiner, Art Unit 1722